



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under
    ss. 486(1), (2), or (3) of the
Criminal Code
shall continue.  These sections of the
Criminal Code
provide:

486.    (1)
Any proceedings against an accused
    shall be held in open court, but the presiding judge or justice may order the
    exclusion of all or any members of the public from the court room for all or
    part of the proceedings if the judge or justice is of the opinion that such an
    order is in the interest of public morals, the maintenance of order or the
    proper administration of justice or is necessary to prevent injury to
    international relations or national defence or national security.

(2)
For
    the purpose of subsection (1), the proper administration of justice includes
    ensuring that.

(a)
the
interests of the witnesses under the age of eighteen
    years are safeguarded in all proceedings; and

(b)
justice
system participants who are involved in the
    proceedings are protected.

(3)
If
    an accused is charged with an offence under section 151, 152, 153, 153.1, 155
    or 159, subsection 160(2) or (3) or section 163.1, 171, 172, 172.1, 173, 212,
    271, 272 or 273 and the prosecutor or the accused applies for an order under
    subsection (1), the judge or justice shall, if no such order is made, state,
    reference to the circumstances of the case, the reason for not making an order.
     R.S., c. C-34, s. 442; 174-75-76, c. 93,
    s. 44; 1980-81-82-83, c. 110, s. 74, c. 125, s. 25; R.S.C. 1985, c. 19 (3rd
    Supp.), s. 14; c. 23 (4th Supp.), s. 1; 1992, c. 21, s. 9; 1993, c. 45, s. 7;
    1997, c. 16, s. 6; 1999, c. 25, s. 2; 2001, c. 32, s. 29; 2001, c. 41, s. 16,
    34 and 133(13), (14); 2002, c. 13, s. 20; 2005, c. 32, s. 15; 2005, c. 43, ss.
    4 and 8(3)(a).





CITATION:
R. v. J.B., 2011
          ONCA 404



DATE: 20110525



DOCKET: C51253



COURT OF APPEAL FOR ONTARIO



Weiler, Gillese and LaForme JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



J.B.



Appellant



Delmar Doucette and Andrew
Furgiuele
,
          for the appellant



James K. Stewart, for the respondent



Heard:
May 12, 2011



On appeal from the conviction imposed by Justice S.M. Nicklas
          of the Ontario Court of Justice dated March 5, 2009



ENDORSEMENT



[1]

The appellant seeks leave to appeal his convictions for
    sexual assault, assault, forcible confinement and uttering threats against his
    common law partner.  He alleges that he
    received ineffective assistance from his counsel at trial and that a
    miscarriage of justice resulted from his counsels conduct of the case.

[2]

There are several prerequisites which must be
    met before a court will set aside a conviction on the basis of ineffective
    assistance of counsel.  First, the appellant
    must establish the facts underlying the allegation on a balance of
    probabilities.  Second, the appellant
    must establish that the acts or omissions amount to incompetence.  Third, the appellant must establish that the
    ineffectiveness resulted in a miscarriage of justice, by undermining either the
    appearance of a fair trial or the reliability of the verdict.  The court is to determine the last question
    first, as, if competent representation could not have altered the verdict, it
    is unnecessary to undertake the other parts of the analysis. See
R. v. Archer
(2005), 202 C.C.C. (3d) 60,
    paras.118-121 (Ont. C.A.);
R. v. G.D.B.
(2000), 143 C.C.C. (3d) 289,
    paras.23-29 (S.C.C.);
R. v. White
(1997), 114 C.C.C. (3d) 225, at pp. 245-247
    (S.C.C.);
R. v.
Joanisse
(1995), 102 C.C.C.
    (3d) 35, at pp.43-44, 56-58 (Ont. C.A.).  In our opinion those prerequisites have been met.

[3]

In
    this case, defence counsel failed to properly execute an effective
    cross-examination, including the abandonment of alternative routes to effective
    cross-examination in favour of a one-prong attack (See
R. v. T.P.
, [2002] O.J. No.2142, paras.27-36 (Ont. C.A);
R. v. Giroux
, [2004] O.J. No.2054,
    paras.1-2 (Ont. C.A.);
R. v. M.B.
,
    2009 ONCA 524, paras.59-66 (Ont. C.A.).  Although
    credibility was the central issue in the case, she also failed to cross-examine
    the complainant on prior inconsistent statements that would have supported the
    defence position the complainant was fabricating the allegations, (
M.B., supra
, paras.59-66);

[4]

In her affidavit, trial counsel explained that her
    primary strategy was to demonstrate that the complainants evidence was
    inconsistent with her actions, with a focus on her financial independence, her
    freedom of movement and her lack of fear of the [appellant].  And in cross-examination she reiterated that
    her focus was on these peripheral issues.  In her brief closing submissions, however, trial counsel admitted she
    failed to make any submissions related to her primary strategy.  She said that this was a slip on her part.

[5]

What counsel did say in her closing argument was
    tantamount to an abandonment of any defence when she stated:

...the complainant in this matter, with respect to
    any of the elements of the offence[s] that are faced before the court, she was
    not shaken and certainly with respect to the sexual assault and those elements
    of the offence in the cross-examination.

[6]

The purpose of appellate inquiry is not to grade
    counsels performance.  The appellant has
    shown that the acts or omissions of his trial counsel could not have been the
    result of reasonable professional judgment.   The appellant was entitled to
    competent legal representation at his trial, because effective representation
    by counsel enhances the reliability of the outcome of the adversarial trial
    process.  In this case, the cumulative
    effect of the
failures of
    counsel undermined the reliability of the verdict and resulted in a miscarriage
    of justice.  Further, the appearance of a
    fair trial was undermined by trial counsels failure to advocate for her client
    by pressing for the rejection of the complainants evidence.

[7]

Accordingly, the appeal is allowed, the
    conviction is quashed and a new trial is ordered.

Karen M. Weiler J.A.

E.E. Gillese J.A.

H.S. LaForme J.A.


